Citation Nr: 1827861	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2018, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

During the pendency of the appeal, the Veteran described an inability to retain employment due, primarily, to his service-connected PTSD.  See the February 2018 Board hearing transcript.  Thus, the question of entitlement to a TDIU is on appeal and has been raised as part and parcel of the initial rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

The March 2011 rating decision also denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran perfected an appeal as to those denials.  See the VA Form 9 dated December 2014.  In a January 2018 rating decision, service connection was granted for bilateral hearing loss with a zero percent disability rating assigned, and tinnitus with a 10 percent disability rating assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision; these matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Board notes that the Veteran has perfected an appeal with a June 2017 rating decision which denied service connection for stress fractures of the right and left legs, gastroesophageal reflux disease (GERD), hallux rigidus of the right and left great toes, bilateral pes planus, and disabilities of the right and left ankles.  The record reflects that these issues are pending the scheduling of a Board videoconference hearing.  Thus, these issues will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  Prior to September 5, 2014, the Veteran's PTSD was manifested by symptoms which produced occupational and social impairment with reduced reliability and productivity; occupational and social impairment, with deficiencies in most areas was not shown.

2.  From September 5, 2014, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, but has not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD were met prior to September 5, 2014.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD are met from September 5, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran and his representative have raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.
PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under this diagnostic code, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran was initially granted service connection for PTSD in March 2011 and was assigned a rating of 30 percent, effective from September 10, 2010.  He disagreed with the assigned rating and this appeal followed.

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a rating of 50 percent, but no higher, is warranted under the schedular criteria prior to September 5, 2014 and a rating of 70 percent, but no higher, is warranted from September 5, 2014, the date of a VA examination documenting worsening psychological symptoms.

Before undertaking analysis, it is notable that the Veteran is service-connected for PTSD, but has also been diagnosed with major depressive disorder (MDD) and panic disorder.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board shall consider all psychiatric symptomatology to be attributable to the Veteran's PTSD.  Doing so results in no prejudice to the Veteran since it means that the evidence in its entirety will be reviewed.

The Veteran was afforded a VA psychological examination in January 2011 at which time the examiner noted that the Veteran reported experiencing nightmares, including episodes in which he tried to choke his wife in his sleep, as well as another episode in which he punched her.  The Veteran also described anxiety resulting in feeling stressed out, having heart palpitations, night sweats, and occasional panic attacks.  He reported that he has difficulty running his business due to his anxiety and this affects his income.  He only sleeps two hours at a time at night.  He denied suicidal and homicidal ideation.  He has difficulty concentrating at work.  He stated that his relationship with his spouse is impacted by his PTSD symptoms, but he described his relationship with his children as "very good."  The Veteran reported that he previously worked construction for four years.  He described his relationship with his supervisors and co-workers as good.  He reported that he is now self-employed.  He explained that he used to enjoy socializing, but now stays home most of the time.  He endorsed markedly diminished interest or participation in significant activities which continue to persist, difficulty falling or staying asleep, irritability and outbursts of anger, exaggerated startle response, and hypervigilance.  The Veteran was well-oriented upon examination, and his appearance and hygiene are good.  His affect and mood exhibited anxiety.  His speech was within normal limits.  He did not report any delusions or hallucinations.  His thought processes were appropriate.  His judgment was not impaired.  The examiner noted that the Veteran's short term memory was impaired and the degree of impairment was mild; specifically, the Veteran forgets names, directions, and recent events.  The examiner concluded that "[t]he best descript of the [Veteran's] current psychiatric impairment is: psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior self-care, and normal conversation."

VA treatment records dated in September 2013 documented the Veteran's report of marital strain, impaired interpersonal relationships, flashbacks, intrusive memories, and depression.  The Veteran's treatment provider stated that the Veteran's insight and judgment were good.  Diagnoses of PTSD and MDD were confirmed.

In a June 2014 statement, the Veteran reported that his PTSD symptoms had worsened and he experienced persistent delusions "where I think I am alright and everybody else is all screwed up."  The Veteran additionally reported grossly inappropriate behavior, persistent danger of hurting himself and/or others, inability to perform activities of daily living, impaired sleep, hypervigilance, disorientation to time and place, severe memory loss, severe social isolation, and impaired family relationships.

VA treatment records dated in July 2014 noted the Veteran's report of irritability and impaired sleep.  He described hyperarousal, hypervigilance, and anxiety.  He denied suicidal and homicidal ideation.  He exhibited good hygiene and clear speech.  The Veteran additionally endorsed impaired recent memory, as well as impaired attention and concentration.

The Veteran was afforded a VA examination in September 2014 at which time the examiner stated that the Veteran's "PTSD appears to have become more severe over time."  The examiner explained that the Veteran's PTSD now manifests in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner noted that the Veteran continues to have marital problems and his wife is threatening to leave him.  The Veteran reported highly conflictual family relationships with all but his son.  He stated that he has been pulled over by the police four times in the last month due to traffic violations including speeding.  He described an incident in which he punched his neighbor in 2013 due to his neighbor allowing his dog to get into his yard and scare his goats.  The Veteran endorsed avoidance, persistent and exaggerated negative beliefs, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.  He also described irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects.  In addition, he reported reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, depressed mood, anxiety, and disturbance of motivation and mood.

At the February 2018 Board hearing, the Veteran reported that he has issues creating trusting relationships with different people.  See the February 2018 Board hearing transcript, pg. 5.  He described nightmares and hypervigilance.  Id. at pg. 6.  He stated that he does not work because he cannot get along with people.  Id. at pg. 7.  He additionally testified to having a tumultuous relationship with his spouse.  Id. at pgs. 10-11.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

With respect to the period dating prior to September 5, 2014, the Board concludes that a disability rating of 50 percent, but no higher, is warranted.  The evidence demonstrates that the Veteran's psychological symptoms manifested as occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood, depression, anxiety, impaired concentration, impaired memory, chronic sleep impairment, hypervigilance, mild memory loss, exaggerated startle response, and difficulty in establishing effective work and social relationships prior to September 5, 2014.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that an increased rating to 50 percent, but no higher, is warranted based on his manifested symptomatology prior to September 5, 2014.  See 38 C.F.R. § 4.3 (2017).

The Board has considered the assignment of a rating in excess of 50 percent prior to September 5, 2014.  However, VA evaluation and treatment records did not show that, prior to September 5, 2014, the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous depression; suicidal ideation, obsessional rituals, illogical speech, near continuous panic or depression affecting the ability to function independently; spatial disorientation; neglect of personal appearance; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  The Board recognizes that the Veteran reported irritability and impaired social relationships prior to September 5, 2014.  See, e.g., the VA examination report dated January 2011.  Crucially, there is no evidence that the symptoms endorsed by the Veteran rose to the level of impaired impulse control such as unprovoked irritability with periods of violence as is contemplated for the assignment of a 70 percent rating as is contemplated for the assignment of a 100 percent rating.  Moreover, the Veteran's symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Significantly, there is no indication that his occupational and social functioning was demonstrative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is necessary to support a 70 percent evaluation prior to September 5, 2014.

However, after a thorough review of the evidence, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating from September 5, 2014, the date of the VA examination that documented increasing psychological symptomatology which produced deficiencies in most areas.  Specifically, the September 2014 VA examiner documented that the Veteran's PTSD symptoms had worsened as manifested by increasing social isolation with significant interpersonal conflict, increased irritability, and deepening depression.

The Board finds that the symptomatology associated with the Veteran's service-connected PTSD supports the assignment of a 70 percent rating from September 5, 2014, because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control with periods of unprovoked irritability with outbursts of anger; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran and documented by the September 2014 VA examiner.  The Board has thoroughly reviewed the record and finds that the medical evidence reflects that the Veteran's psychological symptoms have been relatively consistent since September 5, 2014, and are of such severity as to warrant a 70 percent evaluation from the September 5, 2014 VA examination.

Critically, total occupational and social impairment has not been shown at any time during the appeal period.  Moreover, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Significantly, there is no indication of total occupational and social impairment in the record.  Although the Veteran is unemployed, he maintains personal relationships and there is no probative evidence of total social impairment.  

Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a disability rating of 50 percent, but no higher, prior to September 5, 2014 and a 70 percent, but no higher, from September 5, 2014.  The claim is granted to that extent.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 50 disability rating for service-connected PTSD is granted prior to September 5, 2014, subject to the laws and regulations governing the payment of monetary benefits.

A 70 disability rating for service-connected PTSD is granted from September 5, 2014, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As described in the Introduction, the Veteran has raised a claim for a TDIU based primarily upon his service-connected PTSD.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that this matter must be remanded for additional development.

As was discussed above, in this decision the Board has increased the disability ratings assigned to the Veteran's service-connected PTSD.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's determinations.  Accordingly, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

After completing any additional development considered pertinent, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


